Citation Nr: 1418441	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-47 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2013 substantive appeal, the Veteran requested both a Travel Board hearing and a videoconference hearing.  As the Veteran is entitled to a hearing prior to adjudication of his appeal, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.700(a) (2013).  Since both forms of hearing requested are scheduled by and held at the RO, the RO should seek clarification as to the type of hearing requested.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the type of hearing requested in his April 2013 substantive appeal. 

2.  Thereafter, take appropriate action to afford the Veteran the hearing requested before a Veterans Law Judge.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



